Citation Nr: 1630636	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial, compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Agent


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2012 and March 2014 rating decisions.

In July 2012, the RO awarded service connection for bilateral hearing loss, assigning a zero percent (noncompensable) rating, as well as awarded service connection for tinnitus, assigning a 10 percent rating.  The effective date of each award was March 10, 2010.  In November 2012, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in April 2012 and January 2014, and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

In March 2014, the RO denied service connection for vertigo (also claimed as dizziness).  In April 2014, the Veteran filed a NOD.  A SOC was issued in December 2014 and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.

In a March 2015 letter, the Veteran's agent withdrew from appeal the claim for higher rating for tinnitus.. 

In August 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.   

During the Board hearing, the Veteran submitted additional evidence in support of his claim in the form of a March 2015 letter from Dr. J.L. and waived initial agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2015); August 2015 Hearing Transcript, Pg. 19.  

In March 2016, the undersigned granted a motion to correct minor errors in the hearing transcript.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the claims on appeal.

The Board decision on the claim for service connection for vertigo is set forth below.  The claim for an initial, compensable rating for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the August 2015 Board hearing, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to multiple disabilities was raised by the Veteran, through his agent. See August 2015 Hearing Transcript, Pg. 4, 28.  However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015


FINDINGS OF FACT

1. All notification and development actions needed to resolve the claim herein decided are met.

2.  The Veteran has asserted the occurrence of in-service blast injury that is credible and consistent with the circumstances of his service.

3.  The Veteran has credibly reported the onset of symptoms of current vertigo during service, and the record includes competent, probative opinion that the Veteran's vertigo is as likely as not associated with blast injury in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution of the claim for service connection for vertigo, the Board finds that all necessary actions to fairly adjudicate this claim have been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v, Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); See also Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he is entitled to service connection for vertigo due to the blast injury he experienced during service, or, alternatively, that his vertigo is secondary to his service-connected bilateral hearing loss and tinnitus.  During the August 2015 Board hearing, he testified that his military occupational specialty (MOS) was that of a mortar man, and that in connection therewith, he suffered an injury in service.   Specifically, the Veteran testified that a mortar he was holding in his hand exploded prematurely and caused a ruptured eardrum and concussion; associated symptoms included dizziness, vomiting, and nausea, which initially occurred during service in Vietnam.  He also contends that such symptoms have continued from that time to the present, and that he experienced symptoms of vertigo approximately three to four times daily.  See August 2015 Hearing Transcript, Pg. 6-8, 10.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that direct service connection for vertigo is warranted.

Service treatment records document no complaints, findings or diagnoses referable to vertigo.  However, a May 1969 service treatment record reflects the Veteran was treated for difficulty hearing bilaterally.  Examination revealed cerumen bilaterally treated with ear irrigation.  Moreover, the Veteran's January 1972 separation examination report of medical history notes right eardrum tympanic membrane clogged and "[history of] ruptured eardrum in Vietnam healing well."  In addition, the report of a May 1972 VA ear, nose and throat (ENT) examination documents a reported history that the Veteran "[r]eceived concussion in 1968 in Vietnam which caused perforated in rt eardrum.  Following this, the ear began to drain and continued this way for 6 months."

As noted above, competent medical evidence has established that the Veteran carries a current diagnosis of vertigo.  As for the in-service disease or injury, while the service records do not explicitly document the occurrence of a blast injury, the above notations indirectly indicate that he may well has experienced such an injury.  Moreover, his assertions as to experiencing such an injury would appear to be consistent with the circumstances of his service, to include his MOS as mortar man.  See Certificate of Release or Discharge from Active Duty, Form DD 214.  The Veteran also has reported the onset of symptoms of vertigo during service.  

Furthermore, the record contains two conflicting medical opinions addressing whether there exists a nexus, or link, between the Veteran's current vertigo disability and his military service-an October 2014 VA medical opinion (which weighs against the claim) and a January 2015 opinion from the Veteran's private provider, Dr. J.L. (which supports the claim).  

As noted, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In October 2014, the Veteran was afforded a VA ear conditions examination.  According to the Veteran's reports, the onset of symptoms to include dizziness, vomiting, and nausea occurred during "the explosion in 1968."  Following examination of the Veteran, the VA examiner opined that the Veteran's vertigo is not related to "anything in active duty" or aggravated by service-connected bilateral hearing loss or tinnitus.  In so finding, the examiner noted that the Veteran's service treatment records are silent with respect to any complaints, treatment, or diagnoses referable to vertigo and that a 2010 ENG test showed "saccades," which are rapid eye movements and which also can cause dizziness, and indicates that "[s]accadic performance is largely controlled by central neural pathways of NON VESTIBULAR origin . . . Assessment . . . there was no evidence of a peripheral vestibular lesion . . . ."  The examiner therefore determined that the 2010 ENG results indicates that vertigo is "totally unrelated to the vestibular apparatus ie ear/hearing/tinnitus."  The examination report further notes that saccades can be attributable to some medications, certain degenerative brain diseases, and some rare hereditary diseases.  See October 2014 Ear Conditions Disability Benefits Questionnaire (DBQ).

In a January 2015 opinion from Dr. J.L., a private provider, indicates that she reviewed the Veteran's service treatment and post-service treatment records and that he had been diagnosed with episodic vertigo that is now occurring at a frequency of two to four times weekly.  The provider noted that the Veteran was exposed to loud noise exposure during active military service and sustained a blast injury, which resulted in a concussion and a tympanic membrane rupture/perforation as documented in an ENT evaluation dated May 16, 1972.  The provider also noted that subsequent evaluations document a well healed, normal appearing tympanic membrane.  The provider opined that the Veteran's diagnosed vertigo is as likely as not due to the explosion and head trauma experienced during his military service.  In so finding, Dr. L. explained that according to the Veteran's Affairs Journal of Rehabilitation Research and Development:

Dizziness and balance problems can occur with blast exposure and TBI.  Furthermore, 'Dizziness and imbalance can occur both as a result of CNS damaged caused by TBI as well as damage by the blast wave to the peripheral vestibular system'.  On review of the [Veteran's] history - [the Veteran] sustained a blast injury sufficient enough so as to cause tympanic membrane rupture as well as a concussion.  Such event could have resulted in injury to the peripheral vestibular system, including round window or oval window injury, and or injury to the labyrinth, vestibular nerve or other components of the vestibular pathway.  Furthermore, traumatic brain injury including concussion can result [in] central vestibular dysfunction.  Based on information provided, review of the veteran's medical records, the research done by the Department of Health and Human Services CDC and the VA's Journal of Rehabilitation Research and Development and my clinical experience, the veteran's diagnosed vertigo is as likely as not to be due to the explosion and head trauma experienced during his military service.

Dr. L. also found that the Veteran's audiograms of record "would be consistent with someone with significant history of blast injury and acoustic trauma."

With respect to the onset of vertigo symptoms, the Veteran reports that symptoms to include dizziness, vomiting, and nausea occurred during "the explosion in 1968."  See October 2014 VA Ear Conditions DBQ.  Service medical records, including the Veteran's January 1972 separation examination report and the contemporaneous Report of Medical completed by the Veteran document no complaints, findings, or diagnosis of vertigo.  However, the separation examination notes that the Veteran had a clogged right eardrum tympanic membrane and a history of ruptured eardrum in Vietnam.  In addition, the report of a May 1972 VA ENT examination documents a reported history that the Veteran had a concussion in 1968, while serving in Vietnam which caused perforation in the right eardrum.  Moreover, the Veteran is competent to report his own symptoms, and the Board finds no reason to question the veracity of his consistent and credible assertions that he experienced symptoms of dizziness, vomiting, and nausea in service.  Notably, the Veteran's private provider, Dr. L., also found that vertigo is described as a spinning sensation lasting for seconds to minutes and opined that the Veteran's audiograms of record "would be consistent with someone with significant history of blast injury and acoustic trauma."  On this record, it is reasonable to conclude that the Veteran likely, exhibited symptoms of vertigo during service (e.g. dizziness), and that these symptoms were an early manifestation of his vertigo disorder.

The Board acknowledges the negative nexus opinion expressed by the October 2014 VA examiner finding it less likely than not that the Veteran's vertigo was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent, credible and probative account of the onset of symptoms in service and the symptoms that he experienced thereafter-to particularly include his report, during the October 2014 VA examination, of the onset of symptoms during "the explosion in 1968" and also considering that the first VA examination related to his injury in Vietnam occurred in May 1972, less than one year after the Veteran's separation from active duty.  The examiner provided no reason for rejecting the Veteran's lay history, instead addressing common occurrences of vertigo as it relates to certain medications, brain disease and hereditary disease, in which he determined that current vertigo is not proximately due to or aggravated by the Veteran's service connected bilateral hearing loss and/or tinnitus.  

By contrast, the January 2015 private opinion is the only competent opinion to explicitly address the etiology of vertigo and its relationship to blast injury, which the examiner noted may cause side effects such as tympanic membrane rupture as well as concussion.  As the January 2015 private opinion was rendered by a trained medical professional within her area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although Dr. L's opinion is not definitive, it was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for direct service connection for vertigo are met.  Given this conclusion, the Board need not address the Veteran's allegations as to secondary service connection.


ORDER

Service connection for vertigo is granted.


REMAND

The Board's review of the claims file reveals that further action on the remaining claim for higher rating for bilateral hearing loss is warranted.

The Board notes, initially, that the record includes both VA and private evidence reflecting audiometric testing results-a June 2012 VA audiology examination report, and the results of private testing in April 2010 and June 2012, such results reflect wide variances in the extent of hearing acuity shown.  

As noted, the Veteran has been assigned an initial, noncompensable rating for hearing loss, based on the results of audiometric and speech discrimination testing on VA audiology examination in June 2012.  However, records associated with private testing conducted by A.K., HAS (hearing aid specialist), approximately 5 weeks after the June 2012 audiology examination include testing results that appear to warrant a much higher rating.  Although, in a September 2015 statement, Mr. K.confirmed that speech discrimination testing was conducted utilizing the Maryland CNC Word List, the results of audiometric testing were presented in graph format, without numeric interpretation.  Notably, the report of earlier, April 2010 private testing by K.H., M.A., also reflects testing results that would appear to warrant a higher rating.  Although that report includes numeric interpretations for audiometric testing conducted, the audiologist did not indicate whether speech discrimination testing was accomplished utilizing the Maryland CNC Word List.  

Despite the urgings of the Veteran's agent that a 40 percent rating for hearing loss should be assigned on the basis of the private testing results, the Board finds that given the wide variances between the VA and private testing results, and the noted deficiencies in the private evidence submitted, further audiology examination with testing is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On examination, the examiner will be asked to comment on the validity of the testing results of record, in an attempt to reconcile the variances in the testing results of record.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increased ratings.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associated with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

The claims file reflects that the Veteran had a pending appointment for new hearing aids in July 2013 at the VA Outpatient Clinic (VAOPC) in Jacksonville. Florida; however, there is no record of such appointment.  Further, the claims file includes records dated up to March 2014 from Gainesville VA Medical Center (VAMC); however, more recent records from that facility  may exist.  Hence, the AOJ should obtain from the Jacksonville VAOPC and the Gainesville VAMC all outstanding, pertinent records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the remaining  claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish current ,appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include any records reflecting numeric interpretation of the August 2012 private audiogram, and/or information as to whether the April 2010 hearing aid specialist utilized the Maryland CNC word test to conduct speech discrimination testing.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Jacksonville VAOPC (dated since July 2013) and the Gainesville VAMC (dated since March 2014).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records- to include any record(s) reflecting numeric interpretation of the August 2012 private audiogram, and/or information as to whether the April 2010 audiologist utilized the Maryland CNC word test to conduct speech discrimination testing..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA examination by an audiologist or appropriate ENT physician.

The contents of the entire, electronic claims file,(in VBMS and Virtual VA), to include complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

In addition, the examiner, should review all documents associated with the April 2010 and August 2012 private audiometric and speech discrimination testing (to include the September 2015 statement by the August 2012 examiner and any additional statement(s) provided by either examiner) and, attempt to reconcile such testing results with the June 2012 VA testing results.  In doing so, the examiner should comment on the veracity of the testing results obtained on each occasion.

All findings/testing results, along with complete clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating for the disability, pursuant to Fenderson (cited above) is warranted).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).  



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


